DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 6/17/2022 have been received and entered into the case. Claims 6 and 12-25 have been canceled. Claims 1-5 and 7-11 are pending, Claims 10-11 have been withdrawn, and Claims 1-5 and 7-9 have been considered on the merits, insofar as they read on the elected species of bacterial alpha-amylase and a fungal cellulase (Species 1), a wound (Species 2), having a pre-established infection (Species 3), dental plaque (Species 4), and exposed skin (Species 5). All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claim 6 under 35 U.S.C. 102(a)(1) are withdrawn in view of applicant’s amendments – Claim 6 has been canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming et al (Antimicrob Agents Chemother. 2017;61(2):e01998-16. Cited on IDS).
The instant claims recite a method for reducing biofilm present on a surface of an animal or a subject, wherein the method comprises contacting the surface with a composition that comprises at least two glycoside hydrolases that target α-1,4, β-1,4, and β-1,3 glycosidic linkages and an antibiotic, wherein the antibiotic activity of the antibiotic is increased in the presence of the at least two glycoside hydrolases, wherein the surface on the animal or subject and the biofilm is a biofilm-related infection that is on or at a wound, burn infection, keratitis, on a catheter, on a bioprosthetic, an indwelling medical device, a lung, a chronic pulmonary disease, or a lung infection of the animal or subject, and wherein the biofilm-related infection is caused by a pathogenic bacteria, P. aeruginosa, S. aureus, E.coli, Aeromonas spp., Enterobacteriaceae spp., Candida spp., Aspergillus spp., Acinetobacter spp., T. asahii, B. cineria, or Fusarium spp., or the biofilm that is a Pel-dependent, a Psl-dependent, a PNAG-dependent, or a GAG-dependent biofilm.
Fleming teaches a method for reducing biofilm present on a surface, wherein the method utilizes a murine chronic wound infection model, comprising contacting skin wound (the surface) with antibiotic and a 1:1 mixture of bacterial α-amylase and fungal cellulase (p.7 para 3), wherein said wound is infected with S. aureus (p.3 last para, p.4 first para, p.5 para 3), and the 1:1 mixture of α-amylase and cellulase is able to degrade S. aureus and increases the efficacy of said antibiotic against biofilm-resident bacteria compared to treatment with said antibiotic alone (since α-amylase, cellulase and antibiotic of Fleming seem to be the same as claimed, the at least two glycoside hydrolases increase the effectiveness of the antibiotic at least 10, 20, 25, 30, 35, 40, 45, 50, 75, 100, 200, 300, 400, 500, 600, 700, 800, 900, or 1000%, when compared to a biofilm that is not exposed to the at least two glycoside hydrolases.) (Fig. 5, p.5 para 3). Fleming teaches α-amylase is a glycoside hydrolase that acts by cleaving the α-1,4 straight-chain linkage, cellulase is a glycoside hydrolase that hydrolyzes β-1,4 linkages, β-1,3 galactosidase is a glycoside hydrolase that hydrolyzes β-1,3 linkages, and α-amylase and cellulase are able to disrupt biofilms, leading to increased dispersal and antibiotic efficacy (p.2 para 2-3).
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al (Antimicrob Agents Chemother. 2017;61(2):e01998-16. Cited on IDS) as applied to claims 1-2, 5 and 7 above.
Fleming does not teach the claimed concentration of the at least two or more glycoside hydrolases (claim 3).
However, Fleming does teach α-amylase and cellulase (the at least two or more glycoside hydrolases) are able to disrupt biofilms, leading to increased dispersal and antibiotic efficacy.
Thus, the reference does identify each of the instant components as active ingredients effective to reduce biofilm. Therefore, each of the components achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of the at least two or more glycoside hydrolases as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the concentration of the at least two or more glycoside hydrolases of Fleming with a reasonable expectation for successfully reducing biofilm present on a surface.

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al (Antimicrob Agents Chemother. 2017;61(2):e01998-16. Cited on IDS) as applied to claims 1-2, 5 and 7 above, further in view of Moller et al (WO 00/17331; 3/30/2000.).
Fleming does not teach the method further comprises co-administering topically, systemically, or both an antimicrobial agent (claim 4), wherein the method is for treating dental plaque (claim 8), and the biofilm is on exposed skin (claim 9).
However, Fleming does teach the method is for reducing biofilm comprises contacting a surface with α-amylase and cellulase. Moller teaches a method for disintegrating / removing a biofilm on a surface, comprising contacting said biofilm (on the surface) with a composition comprises hydrolases in combination with one or more other enzymes including amylases and cellulases (p.45 para 3, p.46 para 5) and antimicrobial agents (p.47 line 1), wherein suitable amylases include bacterial alpha-amylases (p.56 para 4), and suitable cellulases include fungal cellulases (p.57 para 2). The composition is a paste, a gel, an ointment, etc. (topical administration) (p.49 para 3). Moller teaches said enzymes provide several benefits when used for cleansing of the oral cavity including prevention of plaque formation (p.2 para 1, p.52 para 6, p.53 para 1, 2 & 4). The surface include mucous membranes, skin, and teeth (p.48 para 2). The enzymes-containing medicament is used for disintegration of plaque present on a human or animal tooth as well as for disintegration of biofilm from mucous membranes such as biofilm in lungs in patients suffering from cystic fibrosis (p.48 para 3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an antimicrobial agent since Fleming and Moller both disclose a method for disintegrating / removing a biofilm, Fleming discloses that antimicrobials are used to reduce biofilms (Abstract), and Moller discloses that antimicrobials in combination with hydrolases are used to remove biofilms (p.47 line 1). In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat dental plaque utilizing α-amylase and cellulase, since Fleming discloses that α-amylase inhibits biofilm formation, that α-amylase and cellulase lead to increased dispersal and antibiotic efficacy, and Moller discloses that biofilms are a severe problem in medical science and industry causing dental plaque (p.2 line 2-3), and that amylases prevent plaque formation (p.53 line 1-4). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate an antimicrobial agent and to treat dental plaque utilizing α-amylase and cellulase, with a reasonable expectation of success.

Response to Arguments
Applicant argues that nothing in the art of Fleming teaches the claimed invention as amended. Specifically, nothing in Fleming teaches the treatment of a biofilm in vivo. However, these arguments are moot in light of the new rejections above, in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651